Citation Nr: 0618074	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for ureterolithiasis. 

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 due to treatment and 
convalescence for a service-connected kidney condition. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1966 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that in pertinent part denied a compensable 
rating for ureteral calculi and denied entitlement to a 
temporary total rating for treatment and convalescence for 
same. 

The veteran testified before the undersigned Veterans Law 
Judge in July 2004, appearing via video conference from the 
RO.  A copy of the hearing transcript issued following the 
hearing is of record.  

In November 2004, the Board granted a 30 percent rating for 
ureteral calculi, but then remanded the issue for 
consideration of an even higher schedular rating and/or 
extraschedular rating.  The Board also remanded the issue of 
a temporary total rating due to treatment and convalescence.  

In the November 2004 Board decision, the Board also referred 
a secondary service connection claim for loss of use of a 
creative organ (erectile dysfunction due to nephrolithiasis 
medication) to the Appeals Management Center (AMC).  The 
claims file does not reflect whether action has been taken.  
This issue is again referred for appropriate action.  




FINDINGS OF FACT

1.  The veteran's ureteral calculi is manifested by a need 
for invasive or noninvasive procedures more than two or more 
times per year and diet and drug therapy.  

2.  Severe hydronephrosis is not shown.


3.  The medical evidence reflects that service-connected 
surgery necessitated at least one month of convalescence.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 30 
percent for uretolithiasis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b 
Diagnostic Codes 7509, 7510 (2005).

2.  The criteria for a temporary total rating for 
convalescence are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 3.159, 
4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7509, 
7510 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims for an increased rating for 
ureteral calculi and a temporary total rating due to 
convalescence under 38 C.F.R. § 4.30.  VA provided a rating 
decision, a statement of the case, supplemental statements of 
the case, and a notice letter in January 2005.  These 
documents provide notice of the law and governing regulations 
as well as the reasons for the determination made regarding 
the claims.  These documents informed the veteran of what 
evidence is needed to substantiate the claims, what evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in November 2004.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the present 
appeal, because an increased rating is denied, no effective 
date will be assigned.  Further, because a temporary total 
rating is being granted, the RO will assign and initial 
effective date, which the veteran may appeal if he feels an 
error was made.    


Increased Rating

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

During the appeal period, service-connected ureteral calculi 
has been rated 30 percent disabling.  Under 38 C.F.R. 
§ 4.115(b), Diagnostic Code 7510, ureterolithiasis (ureteral 
calculi) is usually rated as hydronephrosis under Diagnostic 
Code 7509; however, where there is recurrent stone formation 
requiring diet therapy; drug therapy; or, invasive or 
noninvasive procedures more than two times per year, a 30 
percent rating is warranted under Diagnostic Code 7510.  
38 C.F.R. § 4.115(b), Diagnostic Code 7510 (2002).  

Under Diagnostic Code 7509, hydronephrosis (obstruction of 
the ureter causing distension of the pelvis and calices of 
the kidney, Dorland's Illustrated Medical Dictionary 785 
(28th ed. 1994)), warrants a 10 percent rating for an 
occasional attack of colic not requiring catheter drainage.  
A 20 percent evaluation requires frequent attacks of colic 
requiring catheter drainage.  A 30 percent rating is offered 
for frequent attacks of colic with infection (pyonephrosis) 
or other kidney impairment.  38 C.F.R. § 4.115b, Diagnostic 
Code 7509 (2005).  

Also under Diagnostic Code 7509, where hydronephrosis is 
shown to be severe, it must be rated as "renal dysfunction" 
under the general formula for rating genitourinary system 
dysfunction where ratings as high as 100 percent are offered.  
38 C.F.R. § 4.115a, (2005).   

The veteran's ureterolithiasis is currently manifested by 
ureteral calculi requiring invasive or noninvasive procedures 
more than two or more times per year.  Diet therapy (intake 
of liquids) and drug therapy are necessary.  Thus, the 
criteria of a 30 percent rating under Diagnostic Code 7510 
are clearly met.  Significantly, however, because a 30 
percent rating has already been assigned, the relevant 
inquiry is whether there is any basis to assign a schedular 
rating higher than 30 percent.  The only basis for a rating 
higher than 30 percent is where hydronephrosis is shown to be 
severe.  In this case, hydronephrosis has not been shown to 
be severe.  On the occasion of the July 2004 hearing, the 
veteran testified that he passes two to three stones per year 
and that this disorder would not preclude employment.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a schedular disability rating greater than 30 percent for 
nephrolithiasis is therefore denied.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In July 2004, the veteran 
testified before the undersigned that the current kidney 
condition did not preclude working.  In the absence of 
evidence of factors such as marked interference with 
employment, frequent periods of hospitalization, or 
circumstances that render impractical the application of the 
regular schedular standards, an extraschedular rating is not 
warranted. 

Temporary Total Rating  

   A temporary total convalescent rating will be 
assigned following hospital discharge or outpatient 
release, effective from the date of hospital 
admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of 
the month following such hospital discharge or 
outpatient release if the treatment of a service-
connected disability resulted in:
   (1) Surgery necessitating at least one month of 
convalescence.
   (2) Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, 
or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or 
crutches (regular weight bearing prohibited).
   3) Immobilization by cast, without surgery, of one 
major joint or more. 

38 C.F.R. § 4.30 (2005).

The veteran asserts that surgery for ureteral calculi has 
resulted in at least one month of convalescence.  The RO has 
received two medical opinions that address the issue.  

The first of the two medical opinions addressing need for 
convalescence is dated in March 2005 and is from M. 
Lightfoot, M.D.  The physician noted that the veteran's 
kidney stones were quite difficult to treat and that he did 
have significant difficulty with his urethral stent.  Aware 
that he had claimed that he could not work because of this 
difficulty, the physician commented, "I am not able to speak 
to that," but then noted, "stents are certainly 
uncomfortable and for some people they are tremendously 
bothersome."  

Dr. Lightfoot concluded, "In general we do not expect people 
to be homebound secondary to stent discomfort but with his 
significant stone disease it is not unreasonable to think 
that [the veteran] had significant difficulty."  Dr. 
Lightfoot then recommended that a VA urologist review the 
case.  

According to a May 2005 VA urology compensation examination 
report, a urologist noted a history of recent stent 
placements, kidney stone treatments, ureteroscopy, and 
lithotripsy.  At least two residual fragments remained in the 
right ureter, but did not obstruct the kidney.  The physician 
noted that the veteran had reported severe discomfort from 
October 2001 to March 2002.  The physician noted that stents 
cause well-known symptoms of severe discomfort, urinary 
frequency, urinary urgency, and hematuria, but noted that the 
type of surgery that the veteran underwent does not need 
convalescence of at least one month.  

The VA physician concluded, "However, the patient people 
[sic] cannot have severe problems with stent contribute [sic] 
to inability to do certain types of job.  The patient at this 
point has no post op residual and the patient was not 
immobilized."   The Board infers from this that stents might 
cause some patients severe problems that might preclude 
certain jobs.  

In July 2004, the veteran testified before the undersigned 
that the stent replacement surgery caused such severe urinary 
problems for awhile that he essentially could not leave the 
house.  His spouse testified she was partially disabled and 
that during stent surgery recovery, the veteran was unable to 
help her very much.

The Board finds that Dr. Lightfoot's opinion is mildly 
favorable.  The fact that the veteran had a particularly 
painful convalescence was "not unreasonable" according to 
the doctor.  The VA urology opinion is also mildly favorable 
because the urologist noted that some patients might have 
severe symptoms, notwithstanding the fact that stent surgery 
should not require a month of convalescence.  Thus, resolving 
any remaining doubt in favor of the veteran, it appears that 
the criterion of "surgery necessitating at least one month 
of convalescence" has been more nearly approximated.

After considering all the evidence of record, including the 
testimony, the Board finds that it is in relative equipoise.  
The benefit of the doubt doctrine must therefore be applied.  
See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The 
claim for a temporary total rating for convalescence is 
therefore granted.  


ORDER

A disability rating in excess of 30 percent for 
ureterolithiasis is denied. 

A temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 due to treatment and convalescence for a service-
connected kidney condition is granted. 



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


